Title: To Thomas Jefferson from William Short, 27 January 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philadelphia Jany. 27. 1808
                  
                  I had the pleasure of writing to you on the 25th. of Novr. —& also on the 29th. of Decr.—The object of the present is simply to enquire, so as to ascertain whether those letters were recieved—I very well conceive that your extreme & multiplied occupations, should not have left you time to answer them under the present pressure of affairs—& this is by no means to ask it, if it should be inconvenient in any way—but merely to beg you to give me by one line, the satisfaction of knowing that neither of them have miscarried, as they were intended for your eye alone.
                  Notwithstanding it is impossible to be a greater infidel as to newspaper paragraphs than I am, yet I could not help being struck with one relating to Genl. Moreau—You have no doubt seen it stated that Monroe gave you information as to him, found in the despatches of the French minister, which occasioned an order for arresting him.—I do not believe a word of it, & yet as I have seen no article from Washington, contradicting, what must so hurt the feelings of this unfortunate, & as I believe, honest man, I cannot help allowing my mind from time to time, to reflect on it—A very short time will now show whether I could possibly have been decieved in the moral certainty I had, that his trip was merely to run away from himself, & the domestic misfortune which was consuming him. His plan was to make a short stay only at N. Orleans & embark for Charleston so as to be back at N. York in March, where he left his only surviving child.
                  My projected trip to Washington is a little delayed by the state of my cavalry. I had first intended to hire a hack to carry me there—but considering how necessary horses will be on the spot I have determined to carry my own—My present idea is to set out in the course of February—I will write beforehand to Mr. Cutts on the subject of lodging under his roof. 
                  I remain very sincerely, Dear Sir, with the sentiments known to you, Your obedt. sernt.
                  
                     W: Short 
                     
                  
               